DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments (5/6/22 Remarks: page 4, lines 9-20) with respect to the rejection of claims 1-2 under 35 USC §112 have been fully considered and are persuasive. The rejection of claims 1-2 under 35 USC §112 has been withdrawn. 
Applicant's arguments (5/6/22 Remarks: page 4, line 21 – page 5, line 19) with respect to the rejection of claim 2 under 35 USC §102 have been fully considered but they are not persuasive.
Applicant argues (5/6/22 Remarks: page 4, line 21 – page 5, line 19, particularly page 5, lines 6-17) that the art of record (Dalal (US 8390882)) discloses the determination of a post-coating color rather than the determination of a color after printing but before a PPO (Post-Printing Operation) as recited in the present claim.
However, as noted in the claim mapping below, Dalal discloses the determination of print color values both before and after a PPO (i.e. application of coating) (Dalal column 8, lines 41-42 and column 9, lines 13-16, measured reflectance data of coated (i.e. post-PPO) and uncoated (i.e. pre-PPO) printed samples).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Dalal (US 8390882, cited in 11/30/20 Office Action).
Claim 2: A computer implemented method for establishing a proof before a post-printing operation (PPO) (Dalal Abstract, coating operation after printing operation), comprising:
a processor (Dalal column 11, line 34, processor) measuring a printing result after printing but before said PPO, said processor creating a color definition of a color space, and proofing and showing the printing result (Dalal column 7, lines 48-67, values XU, YU, and ZU representing tristimulus color space colorimiter values from pre-coating print samples (i.e. proofs); Dalal column 8, lines 41-42 and column 9, lines 13-16, measured reflectance data of coated (i.e. post-PPO) and uncoated (i.e. pre-PPO) printed samples) for a customer and/or (Note: This is a recitation in the alternative, readable upon either option) printer operator (Dalal column 3, lines 47-52 and column 5, lines 24-31, color sensor data provided in conjunction with printer (and thus provided to the printer operator));
receiving a decision originating from the customer and/or (Note: This is a recitation in the alternative, readable upon either option) printer operator (Dalal column 3, lines 47-52 and column 5, lines 24-31, color sensor data provided in conjunction with printer (and thus provided to the printer operator)), the decision based on the proofing and showing the printing result, wherein the decision is that production is validated (Dalal column 4, lines 61-64, adjustment of color printing to produce correct (i.e. valid) color rendering);
based on the decision that production is validated, a processor defining a link between the color space before said PPO and a color space after said PPO (Dalal column 11, lines 33-47, processor correlating coated and uncoated sample print color values) by measuring a printing sample and after said PPO and obtaining a measurement that represents a difference between measuring the printing sample before said PPO and measuring the printing sample after said PPO (Dalal column 7, lines 48-67, values XU, YU, and ZU representing colorimiter values from pre-coating print samples, values XC, YC, and ZC representing colorimiter values from post-coating print samples, values XG, YG, and ZG representing differences between coated and uncoated print samples);
said processor applying a colorimetric function to said measurement to simulate in a phase before said PPO a result in a phase after said PPO (Dalal column 7, lines 48-67, modeling equations representing colorimetric function relating pre-coating and post-coating color values; Dalal column 8, lines 63-67, application of model to pre-coating colors (i.e. before PPO) to predict (i.e. simulate) post-coating (i.e. after PPO) colors); and
said processor modifying said color space before said PPO in accordance with said colorimetric function, by applying said link to interpolate values in said color space after said PPO (Dalal column 9, lines 1-12, colorimetric function using linear regression (i.e. interpolation)).
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, the art of record does not teach or suggest the recited arrangement of building a calibration range in a three-dimensional imaginary space representing real space solution properties, converting the three-dimensional space to a file in greater than three dimensions, printing the file in greater than three dimensions and obtaining colors in three-dimensional real-time measurement, establishing a correspondence between real-time measurement and three-dimensional imaginary space, mapping real color space to the three-dimensional imaginary space, and mapping the three-dimensional imaginary space to dimensions greater than three.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663